DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Amendments to the claims filed on 12/21/2021 have been accepted. Previous claim objections of the office action mailed on 09/21/2021 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-4, 7-8, 10-12,14 are rejected under 35 U.S.C. 103 as being unpatentable over So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1).
Regarding claim 1, So teaches: An animal training apparatus (100) which is worn on an animal to deliver stimulation for correcting the animal when the animal does or does not do a particular 5behavior, the animal training apparatus comprising a main stimulation generator/stimulator module (120) configured to generate an intensity adjustable main stimulation and deliver the main stimulation to the animal; an auxiliary stimulation generator/stimulator(130,140) module configured to generate a different type of auxiliary stimulation from the main stimulation and deliver the 10auxiliary stimulation to the animal; and a microprocessor(110) configured to control the main stimulation generator/stimulator module (120) and the auxiliary stimulation generator/stimulator module (130,140) to deliver the main stimulation and/or the auxiliary stimulation to the animal when a preset condition is satisfied, wherein the auxiliary stimulation improves the main stimulation, wherein the main stimulation is electrical stimulation (120) and the auxiliary stimulation is a ECT0021.US4PATENTvibration stimulation (140) (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
So fails to teach wherein when delivery of the main stimulation exceeding a maximum intensity is required, the microprocessor is configured to control the main stimulation generator/stimulator module and/or the auxiliary stimulation generator/stimulator module to automatically generate the maximum intensity of main stimulation and the auxiliary stimulation together.
Van Curen teaches when a preset condition is satisfied, wherein when delivery of the main stimulation exceeding a maximum intensity is required, the microprocessor (110) is configured to control the main stimulation generator/stimulator module (121) and/or the auxiliary stimulation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to quickly correct the behavior of an erratic animal, and decrease any damage the animal may do to the people or environment around it.
Regarding claim 3, the modified reference teaches the limitations of claim 1 as shown above and So further teaches wherein the vibration stimulation (140) improves the electrical stimulation by moving the electrodes to thereby improve electrical contact of the electrodes with the skin of the animal (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
Regarding claim 4, the modified reference teaches the limitations of claim 1 as shown above and So further teaches a sensor (170) to detect whether the animal did or did not do the particular behavior, and wherein the microprocessor determines whether the preset condition is satisfied based on a signal outputted from the sensor. (Paragraph 56 lines 1-6).
Regarding claim 7, the modified reference teaches the limitations of claim 1 as shown above and So further teaches wherein the maximum intensity can be set by a user (Paragraph 21).
Regarding claim 8  So teaches: An animal training system comprising an animal training apparatus (100’) worn on an animal to deliver stimulation to the animal and a remote controller (200) possessed by a user to control the animal training apparatus, the remote controller and the animal training apparatus configured to communicate with each other via wireless 5communication (Paragraph 710, the animal training apparatus comprising: a main stimulation generator/stimulator module (120) configured to generate an intensity adjustable main stimulation and deliver the main stimulation to the animal an auxiliary module configured (130,140) to generate a 10different type of auxiliary stimulation from the main stimulation and deliver the auxiliary stimulation to the animal; a wireless communication module (180) configured to receive a signal from the remote controller (200); and a microprocessor (110’) configured to control the main stimulation 15generator/stimulator module (120) and the auxiliary stimulation generator/stimulator module (130,140) to deliver the main stimulation and/or the auxiliary stimulation to the animal based on the signal received by the wireless communication module (180), and the remote controller (200) comprising: a user input means to select a particular stimulation mode from a plurality of 20stimulation modes differing in type, intensity or duration of the stimulation to be delivered by the animal training apparatus (100’) or a particular function from a plurality of functions provided by the animal training system and input an execution command of the selected stimulation mode or function (Paragraph 79); a wireless communication module (240) to transmit signals indicating the 25stimulation mode or function selected by the user input means to the animal training ECT0021.US32apparatus (Paragraph 79 lines 6-8); and a microprocessor (210) to process the signals and control the wireless communication module., wherein the auxiliary stimulation improves the main stimulation, wherein the main stimulation is electrical stimulation (120) and the auxiliary stimulation is a ECT0021.US4PATENTvibration stimulation (140) (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
So fails to teach wherein when the stimulation mode or function selected by the user input 5means requires delivery of the main stimulation exceeding a maximum intensity, the microprocessor of the remote controller controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation together to the animal training apparatus through the wireless communication module of the remote controller.
However Van Curen teaches wherein when the stimulation mode or function selected by the user input means requires delivery of the main stimulation (121) exceeding a maximum intensity, the microprocessor of the remote controller (210) controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation (122) together to the animal training apparatus through the wireless communication module (180) of the remote controller (200). (Paragraph 44 lines 6-11 “For example, when a desired intensity is level 52 that is higher than the maximum intensity attainable by one vibration motor, or level 50, the pulse width of the driving pulses of the first and second vibration motors 120 is each set to the pulse width (W26) corresponding to level 26.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 10, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the vibration stimulation (140) improves the electrical stimulation by moving the electrodes to thereby improve contact of the electrodes with the skin of the animal (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
Regarding claim 11, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the user 2input means of the remote controller (200) includes a dial (230) to adjust the intensity of the main stimulation to be delivered to the animal.
So fails to teach and when the user sets the intensity exceeding the maximum intensity using the dial and inputs an execution command to deliver the main stimulation, the microprocessor of the remote controller controls to transmit a signal for delivering the 25maximum intensity of main stimulation and the auxiliary stimulation together to the ECT0021.US33animal training apparatus.
However, Van Curen teaches and when the user sets the intensity exceeding the maximum intensity using the dial (230) and inputs an execution command to deliver the main stimulation, the microprocessor of the remote controller (210) controls to transmit a signal for delivering the maximum intensity of main stimulation (121) and the auxiliary stimulation (122) together to the animal training apparatus. (Paragraph 44 lines 6-11 “For example, when a desired intensity is level 52 that is higher than the maximum intensity attainable by one vibration motor, or level 50, the pulse width of the driving pulses of the first and second vibration motors 120 is each set to the pulse width (W26) corresponding to level 26.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 12, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the plurality of stimulation modes includes Boost Mode in which the intensity of the main 5stimulation to be delivered to the animal that is higher than a currently set intensity by a predetermined amount is delivered, and when the user inputs an execution command of the Boost Mode and the intensity increased by the predetermined amount in the Boost Mode is the intensity exceeding the maximum intensity.
So fails to teach the microprocessor of the remote controller 10controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation together to the animal training apparatus.
However Van Curen teaches the microprocessor of the remote controller (230) controls to transmit a signal for delivering the maximum intensity of main stimulation (121) and the auxiliary stimulation (122) together to the animal training apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the remote control system as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 14, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the maximum intensity can be set by the user through the user input means (Paragraph 21).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) as applied to claim 1 above, and further in view of Van Curen (US 20180249680 A1) hereinafter Van Curen ‘680.
Regarding claim 5, the modified reference teaches the limitations of claim 1 as shown above.
So fails to teach wherein the microprocessor is configured to control the main stimulation generator/stimulator module to generate the main stimulation with a higher intensity by a predetermined intensity than a current intensity, when the main stimulation generator/stimulator module repeatedly generates the main stimulation within a predetermined time.
However Van Curen ‘680 teaches wherein the microprocessor (110) is configured to control the main stimulation generator/stimulator module (120) to generate the main stimulation with a higher intensity by a predetermined intensity than a current intensity, when the main stimulation generator/stimulator module repeatedly generates the main stimulation within a predetermined time. Paragraph 67 lines 3-5 (The stimulus delivery devise 30 can vary the intensity levels of corrective stimulus 32 between the minimum and a maximum intensity level through a predetermined sequence upon each successive application of said corrective stimulus within a predetermine time period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulation settings as taught by Van Curen ‘680 so as to correct the behavior of the animal while decreasing the probability that excessive stimulation is used.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) as applied to claim 1 and claim 8 above, and further in view of Van Curen (US 20180368365 A1) hereinafter Van Curen ‘365.
Regarding claim 6, the modified reference teaches the limitations of claim 1 as shown above.
So fails to teach: further comprising a memory, wherein the microprocessor stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time.
However Van Curen ‘365 teaches further comprising a memory(260), wherein the microprocessor(270) stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time. (Paragraph 65 lines 3-7 “Furthermore, each time the animal training receiver 100 is commanded to work through the animal training transmitter 200, the memory 260 may store a working history including the working time and the intensity of stimulation at that time.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the operation history as taught by Van Curen ‘365 so as the user may be able to determine whether there are certain events or times at which the animals’ behavior becomes erratic, and to use this information to have a better understanding of the animal.
Regarding claim 13, the modified reference teaches the limitations of claim 8 as shown above.
So fails to teach wherein the remote controller further includes a memory, and  the microprocessor of the remote controller stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time.
However Van Curen ‘365 teaches wherein the remote controller further includes a memory(260), and  the microprocessor of the remote controller (270) stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time. (Paragraph 65 lines 3-7 “Furthermore, each time the animal training receiver 100 is commanded to work through the animal training transmitter 200, the memory 260 may store a working history including the working time and the intensity of stimulation at that time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the operation history as taught by Van Curen ‘365 so as the user may be able to determine whether there are certain events or times at which the animals’ behavior becomes erratic, and to adjust the intensity as necessary in order to correct the behavior.
Claims 1, 3-4, 7-8, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) and Kim (20030116101). 
Regarding claim 1, So teaches: An animal training apparatus (100) which is worn on an animal to deliver stimulation for correcting the animal when the animal does or does not do a particular 5behavior, the animal training apparatus comprising a main stimulation generator/stimulator module (120) configured to generate an intensity adjustable main stimulation and deliver the main stimulation to the animal; an auxiliary stimulation generator/stimulator(130,140) module configured to generate a different type of auxiliary stimulation from the main stimulation and deliver the 10auxiliary stimulation to the animal; and a microprocessor(110) configured to control the main stimulation generator/stimulator module (120) and the auxiliary stimulation generator/stimulator module (130,140) to deliver the main stimulation and/or the auxiliary stimulation to the animal when a preset condition is satisfied, wherein the auxiliary stimulation improves the main stimulation, wherein the main stimulation is electrical stimulation (120) and the auxiliary stimulation is a ECT0021.US4PATENTvibration stimulation (140) (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
However, if applicant disagrees with examiner’s interpretation that the auxiliary stimulation improves the main stimulation, then Kim teaches wherein the auxiliary stimulation improves the main stimulation (para 6, since both stimulations are occurring simultaneously, it would be understood that the vibration would naturally move the hair of the animal therefore improving the contact between skin of the animal and electrodes), wherein the main stimulation is electrical (316) stimulation and the auxiliary stimulation is a vibration stimulation (320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main electrical and auxiliary vibration stimulation as disclosed by So with the simultaneous stimulation from both electrical and vibrational means as taught by Kim so as to improve the contact between the skin of the animal and electrodes, therefore increasing the electrical stimulation of the animal and correcting behavior within a shorter time span, therefore achieving the predictable result of a more effective system. 
So fails to teach wherein when delivery of the main stimulation exceeding a maximum intensity is required, the microprocessor is configured to control the main stimulation generator/stimulator module and/or the auxiliary stimulation generator/stimulator module to automatically generate the maximum intensity of main stimulation and the auxiliary stimulation together.
Van Curen teaches when a preset condition is satisfied, wherein when delivery of the main stimulation exceeding a maximum intensity is required, the microprocessor (110) is configured to control the main stimulation generator/stimulator module (121) and/or the auxiliary stimulation generator/stimulator module (122) to automatically generate the maximum intensity of main stimulation and the auxiliary stimulation together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to quickly correct the behavior of an erratic animal, and decrease any damage the animal may do to the people or environment around it.
Regarding claim 3, the modified reference teaches the limitations of claim 1 as shown above and So further teaches wherein the vibration stimulation (140) improves the electrical stimulation by moving the electrodes to thereby improve electrical contact of the electrodes with the skin of the animal (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
However, if applicant disagrees with examiner’s interpretation that the auxiliary stimulation improves the main stimulation, then Kim teaches wherein the vibration stimulation (320) improves the electrical stimulation (316)  by moving the electrodes to thereby improve electrical contact of the electrodes with the skin of the animal (para 6, since both stimulations are occurring simultaneously, it would be understood that the vibration would naturally move the hair of the animal therefore improving the contact between skin of the animal and electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main electrical and auxiliary vibration stimulation as disclosed by So with the simultaneous stimulation from both electrical and vibrational means as taught by Kim so as to improve the contact between the skin of the animal and electrodes, therefore increasing the electrical stimulation of the animal and correcting behavior within a shorter time span, therefore achieving the predictable result of a more effective system. 
Regarding claim 4, the modified reference teaches the limitations of claim 1 as shown above and So further teaches a sensor (170) to detect whether the animal did or did not do the particular behavior, and wherein the microprocessor determines whether the preset condition is satisfied based on a signal outputted from the sensor. (Paragraph 56 lines 1-6).
Regarding claim 7, the modified reference teaches the limitations of claim 1 as shown above and So further teaches wherein the maximum intensity can be set by a user (Paragraph 21).
Regarding claim 8  So teaches: An animal training system comprising an animal training apparatus (100’) worn on an animal to deliver stimulation to the animal and a remote controller (200) possessed by a user to control the animal training apparatus, the remote controller and the animal training apparatus configured to communicate with each other via wireless 5communication (Paragraph 710, the animal training apparatus comprising: a main stimulation generator/stimulator module (120) configured to generate an intensity adjustable main stimulation and deliver the main stimulation to the animal an auxiliary module configured (130,140) to generate a 10different type of auxiliary stimulation from the main stimulation and deliver the auxiliary stimulation to the animal; a wireless communication module (180) configured to receive a signal from the remote controller (200); and a microprocessor (110’) configured to control the main stimulation 15generator/stimulator module (120) and the auxiliary stimulation generator/stimulator module (130,140) to deliver the main stimulation and/or the auxiliary stimulation to the animal based on the signal received by the wireless communication module (180), and the remote controller (200) comprising: a user input means to select a particular stimulation mode from a plurality of 20stimulation modes differing in type, intensity or duration of the stimulation to be delivered by the animal training apparatus (100’) or a particular function from a plurality of functions provided by the animal training system and input an execution command of the selected stimulation mode or function (Paragraph 79); a wireless communication module (240) to transmit signals indicating the 25stimulation mode or function selected by the user input means to the animal training ECT0021.US32apparatus (Paragraph 79 lines 6-8); and a microprocessor (210) to process the signals and control the wireless communication module., wherein the auxiliary stimulation improves the main stimulation, wherein the main stimulation is electrical stimulation (120) and the auxiliary stimulation is a ECT0021.US4PATENTvibration stimulation (140) (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
However, if applicant disagrees with examiner’s interpretation that the auxiliary stimulation improves the main stimulation, then Kim teaches wherein the auxiliary stimulation improves the main stimulation (para 6, since both stimulations are occurring simultaneously, it would be understood that the vibration would naturally move the hair of the animal therefore improving the contact between skin of the animal and electrodes), wherein the main stimulation is electrical stimulation (316) and the auxiliary stimulation is a ECT0021.US4PATENTvibration stimulation (320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main electrical and auxiliary vibration stimulation as disclosed by So with the simultaneous stimulation from both electrical and vibrational means as taught by Kim so as to improve the contact between the skin of the animal and electrodes, therefore increasing the electrical stimulation of the animal and correcting behavior within a shorter time span, therefore achieving the predictable result of a more effective system. 
 So fails to teach wherein when the stimulation mode or function selected by the user input 5means requires delivery of the main stimulation exceeding a maximum intensity, the microprocessor of the remote controller controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation together to the animal training apparatus through the wireless communication module of the remote controller.
However Van Curen teaches wherein when the stimulation mode or function selected by the user input means requires delivery of the main stimulation (121) exceeding a maximum intensity, the microprocessor of the remote controller (210) controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation (122) together to the animal training apparatus through the wireless communication module (180) of the remote controller (200). (Paragraph 44 lines 6-11 “For example, when a desired intensity is level 52 that is higher than the maximum intensity attainable by one vibration motor, or level 50, the pulse width of the driving pulses of the first and second vibration motors 120 is each set to the pulse width (W26) corresponding to level 26.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 10, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the vibration stimulation (140) improves the electrical stimulation by moving the electrodes to thereby improve contact of the electrodes with the skin of the animal (So teaches vibration stimulation, which could occur at a time before the electrical stimulation, therefore moving hair and allowing for improved contact between the skin of the animal and the electrodes).
However, if applicant disagrees with examiner’s interpretation that the auxiliary stimulation improves the main stimulation, then Kim teaches wherein the vibration stimulation (320) improves the electrical stimulation (316) by moving the electrodes to thereby improve contact of the electrodes with the skin of the animal (para 6, since both stimulations are occurring simultaneously, it would be understood that the vibration would naturally move the hair of the animal therefore improving the contact between skin of the animal and electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main electrical and auxiliary vibration stimulation as disclosed by So with the simultaneous stimulation from both electrical and vibrational means as taught by Kim so as to improve the contact between the skin of the animal and electrodes, therefore increasing the electrical stimulation of the animal and correcting behavior within a shorter time span, therefore achieving the predictable result of a more effective system. 
Regarding claim 11, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the user 2input means of the remote controller (200) includes a dial (230) to adjust the intensity of the main stimulation to be delivered to the animal.
So fails to teach and when the user sets the intensity exceeding the maximum intensity using the dial and inputs an execution command to deliver the main stimulation, the microprocessor of the remote controller controls to transmit a signal for delivering the 25maximum intensity of main stimulation and the auxiliary stimulation together to the ECT0021.US33animal training apparatus.
However, Van Curen teaches and when the user sets the intensity exceeding the maximum intensity using the dial (230) and inputs an execution command to deliver the main stimulation, the microprocessor of the remote controller (210) controls to transmit a signal for delivering the maximum intensity of main stimulation (121) and the auxiliary stimulation (122) together to the animal training apparatus. (Paragraph 44 lines 6-11 “For example, when a desired intensity is level 52 that is higher than the maximum intensity attainable by one vibration motor, or level 50, the pulse width of the driving pulses of the first and second vibration motors 120 is each set to the pulse width (W26) corresponding to level 26.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulator generator module systems as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 12, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the plurality of stimulation modes includes Boost Mode in which the intensity of the main 5stimulation to be delivered to the animal that is higher than a currently set intensity by a predetermined amount is delivered, and when the user inputs an execution command of the Boost Mode and the intensity increased by the predetermined amount in the Boost Mode is the intensity exceeding the maximum intensity.
So fails to teach the microprocessor of the remote controller 10controls to transmit a signal for delivering the maximum intensity of main stimulation and the auxiliary stimulation together to the animal training apparatus.
However Van Curen teaches the microprocessor of the remote controller (230) controls to transmit a signal for delivering the maximum intensity of main stimulation (121) and the auxiliary stimulation (122) together to the animal training apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the remote control system as taught by Van Curen so as to allow the user to correct the animal’s erratic behavior while keeping themselves a safe distance away, or for the convenience of the user.
Regarding claim 14, the modified reference teaches the limitations of claim 8 as shown above and So further teaches wherein the maximum intensity can be set by the user through the user input means (Paragraph 21).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) and Kim (20030116101) as applied to claim 1 above, and further in view of Van Curen (US 20180249680 A1) hereinafter Van Curen ‘680.
Regarding claim 5, the modified reference teaches the limitations of claim 1 as shown above.
So fails to teach wherein the microprocessor is configured to control the main stimulation generator/stimulator module to generate the main stimulation with a higher intensity by a predetermined intensity than a current intensity, when the main stimulation generator/stimulator module repeatedly generates the main stimulation within a predetermined time.
However Van Curen ‘680 teaches wherein the microprocessor (110) is configured to control the main stimulation generator/stimulator module (120) to generate the main stimulation with a higher intensity by a predetermined intensity than a current intensity, when the main stimulation generator/stimulator module repeatedly generates the main stimulation within a predetermined time. Paragraph 67 lines 3-5 (The stimulus delivery devise 30 can vary the intensity levels of corrective stimulus 32 between the minimum and a maximum intensity level through a predetermined sequence upon each successive application of said corrective stimulus within a predetermine time period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the stimulation settings as taught by Van Curen ‘680 so as to correct the behavior of the animal while decreasing the probability that excessive stimulation is used.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) and Kim (20030116101) as applied to claim 1 and claim 8 above, and further in view of Van Curen (US 20180368365 A1) hereinafter Van Curen ‘365.
Regarding claim 6, the modified reference teaches the limitations of claim 1 as shown above.
So fails to teach: further comprising a memory, wherein the microprocessor stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time.
However Van Curen ‘365 teaches further comprising a memory(260), wherein the microprocessor(270) stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time. (Paragraph 65 lines 3-7 “Furthermore, each time the animal training receiver 100 is commanded to work through the animal training transmitter 200, the memory 260 may store a working history including the working time and the intensity of stimulation at that time.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the operation history as taught by Van Curen ‘365 so as the user may be able to determine whether there are certain events or times at which the animals’ behavior becomes erratic, and to use this information to have a better understanding of the animal.
Regarding claim 13, the modified reference teaches the limitations of claim 8 as shown above.
So fails to teach wherein the remote controller further includes a memory, and  the microprocessor of the remote controller stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time.
However Van Curen ‘365 teaches wherein the remote controller further includes a memory(260), and  the microprocessor of the remote controller (270) stores an operation history in the memory, the operation history including a time at which the animal training apparatus operated and an intensity of stimulation at that time. (Paragraph 65 lines 3-7 “Furthermore, each time the animal training receiver 100 is commanded to work through the animal training transmitter 200, the memory 260 may store a working history including the working time and the intensity of stimulation at that time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal training apparatus as disclosed by So with the operation history as taught by Van Curen ‘365 so as the user may be able to determine whether there are certain events or times at which the animals’ behavior becomes erratic, and to adjust the intensity as necessary in order to correct the behavior.
Claims 1, 3-4, 7-8, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over So (US 20160100552 A1) in view of Van Curen (US 20170208775 A1) and Kim (20030116101). 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that neither So or Van Curen ‘775 teach the limitation of “wherein the auxiliary stimulation improves the main stimulation, wherein the main stimulation is electrical stimulation and the auxiliary stimulation is a vibration stimulation.” Examiner disagrees, as one skilled in the art could use the teachings of So in order to use the vibrational stimulation prior to electrical stimulation, effectively moving the hair of the animal and allowing for the improved contact of the skin of the animal and electrodes of the electrical module, therefore teaching the auxiliary improving the main stimulation. Examiner understands that there is room for disagreement, and has cited the Kim reference which may be more convincing to the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642